Citation Nr: 0605557	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
postoperative residuals of right ankle sprain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had honorable active service from October 1975 
October 1978 with a period of other than honorable active 
service from October 1978 to November 1984 which was 
determined to be dishonorable for Department of Veterans 
Affairs (VA) purposes by VA Administrative Decision of June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VA 
Regional Office (RO) in Indianapolis, Indiana, which granted 
service connection for postoperative residuals of a right 
ankle sprain and assigned a noncompensable disability 
evaluation effective from July 10, 2002.  A subsequent rating 
decision dated in September 2003 found that there was clear 
and unmistakable error (CUE) in the May 2003 rating decision 
in establishing an effective date of July 10, 2002 for the 
grant of service connection and instead granted an earlier 
effective date of July 1, 2002.  In May 2005, the Board 
remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2005, the Board remanded the case for the AMC to 
schedule the veteran for another VA examination.  Later, in 
May 2005, it was determined that the veteran was 
incarcerated.  Based on that information, the AMC did not 
schedule the veteran for an examination at either a VA 
Medical Center or attempt to arrange such an examination 
where the veteran is incarcerated. 

The veteran's representative has asserted that VA's duty to 
assist has not been met.  

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in adjudicating claims of incarcerated veterans, VA must 
tailor their assistance to the peculiar circumstances of 
confinement and that such veterans are entitled to the same 
care and consideration given to their fellow veterans.  In 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995), the Court noted 
that although the RO claimed an inability to get a fee-basis 
physician to conduct an examination in the correctional 
facility, the record contained neither information concerning 
the efforts expended by the RO in that regard nor any 
explanation as to why a psychiatrist employed by the VA was 
not directed to perform the examination.  The Court held that 
under the unique circumstances presented by that case, where 
the Secretary had determined that the veteran was not 
available to participate in a VA examination under regular 
conditions, and in keeping with the "caution" of Wood, 
supra, a remand was required to provide the Secretary with 
another opportunity to fulfill his statutory duty to assist 
this appellant in developing the facts of his claim.  Bolton, 
8 Vet. App. at 191.  Although the Court has acknowledged that 
VA does not have the authority under 38 U.S.C.A. § 5711 (West 
2002) to require a correctional institution to release a 
veteran so that VA can provide him the necessary examination 
at a VA medical facility, VA's duty to assist an incarcerated 
veteran extends, if necessary, to either having him examined 
by a fee-basis physician or requiring a VA physician to 
examine him.  Id. In this case, the AMC has not provided a 
sufficient explanation or documentation regarding an 
inability to conduct an examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
appropriate authorities to determine if 
and when the veteran has been released 
from incarceration.  If the veteran has 
been released, the AMC should request his 
current address.  The AMC should also 
request whether that facility has any 
pertinent records of the veteran's care 
for postoperative residuals of a right 
ankle sprain.  The RO should document all 
efforts to request records, as well as 
the response from the facility(ies) in 
the claims file, and the veteran should 
be informed in writing.

2.  After associating with the claims 
folder any outstanding records, the AMC 
should take appropriate steps in order to 
schedule the veteran for an appropriate 
VA examination to determine the severity 
and manifestations of his service-
connected postoperative residuals of a 
right ankle sprain and which complies 
with the Board's May 2005 remand.  In 
doing so, the AMC should, through 
appropriate channels, contact the 
correctional facility where the veteran 
is incarcerated so that every possible 
means of conducting the examination is 
explored.  The AMC must document all 
efforts to conduct the examination.  

It is imperative that the examiner 
reviews the evidence in the veteran's 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The claims 
file should be provided to the examiner.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected postoperative residuals of a 
right ankle sprain.  The examiner should 
review records dated prior to and after 
the veteran's post-service February 2002 
motor vehicle accident in which he 
sustained injury to the right ankle.  The 
examiner is also asked to specify which 
symptomatology is due solely to the 
veteran's service-connected disability 
and should clearly indicate if there are 
any current ascertainable findings 
related to the veteran's service-
connected postoperative residuals of 
right ankle sprain.  If possible, the 
examiner should describe the degree of 
impairment due to the service- connected 
postoperative residuals of a right ankle 
sprain as opposed to that due to other 
nonservice-connected disabilities and 
particularly the residuals of the 
February 2002 right ankle injury.  If it 
is not possible to distinguish the 
findings due to the service-connected 
disabilities from that due to nonservice-
connected disability, the examiner should 
so state.

2.  If the AMC is unable to afford the 
veteran a VA examination either by a VA 
examiner, or a fee-basis examiner, or by 
appropriate prison medical personnel (if 
feasible), the AMC should make certain 
that the record contains information 
concerning the efforts expended by the 
AMC to provide the veteran with a VA 
examination and any explanation as to why 
a VA examiner was not directed or 
ultimately able to perform the 
examination.

3.  The AMC should inform the veteran 
that he can submit an examination report 
obtained by him, if he can obtain one.

4.  When the development requested has 
been completed to the extent possible, 
the case should be reviewed on the basis 
of additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


